Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that his rights to due process and equal protection of the laws under the Fourteenth Amendment were violated, and that his privileges and immunities as a citizen of the United States under that amendment were also abridged. The Court of Appeals held that he was not denied or deprived of the protection of the amendment. [See 15 N Y 2d 253.]